Citation Nr: 1646676	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.E.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service in the Navy from January 1966 to October 1969 and in the Army from November 1974 to May 1976.  He is in receipt of the Combat Action Ribbon from his second period of active duty service, which denotes his participation in combat.  The Veteran also had service in the Air National Guard for the State of Alabama from July 1972 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD based on lack of evidence of a diagnosis of PTSD related to the Veteran's conceded in-service stressor.

The Veteran and M.E. presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2015.  A transcript is of record.  The claim was remanded by the Board in November 2015 for additional development.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Review of the medical evidence in the claims folder reveals that the Veteran has been diagnosed with various psychiatric conditions.  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim in November 2015 in order to obtain the Veteran's complete VA treatment records, dated since January 2007, and for an examination if the VA treatment records obtained did not clarify whether the Veteran's September 2010 diagnosis of PTSD was based on his conceded in-service stressor.  

An initial PTSD Disability Benefits Questionnaire (DBQ) was conducted in January 2016.  The examiner provided a diagnosis of anxiety disorder.  It was the examiner's opinion that the Veteran did not meet the diagnostic criteria for PTSD as per DSM-5.  The examiner also determined that it would be with resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder is caused by or a result of his military service.  In the rationale section, the examiner stated that the Veteran endorsed minimal symptoms towards a PTSD diagnosis, not meeting the DSM-5 diagnostic criteria; that the Veteran was contemptuous during the examination; and that a link could not be established because the Veteran suffers from multiple medical conditions.  

It is unclear from the rationale employed whether the link that could not be established because the Veteran suffers from multiple medical conditions was made in reference to the minimal symptoms of PTSD endorsed by the Veteran (but which did not meet the DSM-5 diagnostic criteria), or the diagnosed anxiety disorder.  

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court held that the Board cannot rely on an examiner's conclusion that an etiological opinion would be speculative unless the examiner explains the basis for that opinion and clearly identifies what facts cannot be determined.  Here, the examiner did not clearly identify any such facts, and the Board is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  On remand, the claim must be returned to the January 2016 VA examiner for an addendum opinion.  This is especially important given the Board's recharacterization of the issue on appeal and the diagnosis of unspecified adjustment disorder made during the May 2010 VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims files to the VA examiner who conducted the January 2016 VA initial PTSD DBQ for an addendum opinion.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's anxiety disorder, as well as the previously diagnosed unspecified adjustment disorder (diagnosed during the May 2010 VA initial PTSD DBQ), is related to the Veteran's conceded in-service stressor.  

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, the examiner must provide a detailed explanation as to why such an opinion cannot be provided.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




